DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/914,278, filed on 2/25/2016.

Information Disclosure Statement
The information disclosure statements dated 4/23/2020; 6/30/2020 and 11/18/2020 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a second determination step” and “a third determination step” are indefinite because this language implies that the method includes “a first determination step” which is not positively recited in the claim.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 1, “the amount B1” and “the amount B2” lack antecedent basis.
In claim 2, “a fourth step”; “a fifth step”; “a third determination step” and “a fourth determination step” are indefinite because this language implies that the method includes “a third step” and “a first determination step” and “a second determination step” which are not positively recited in the claim.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 2, “the amount B2” and “the amount B3” lack antecedent basis.
In claim 3, “a fourth step” and “a third determination step” are indefinite because this language implies that the method includes “a third step” and “a first determination step” and “a second determination step” which are not positively recited in the claim.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 3, “the amount B2” lacks antecedent basis.
In claim 4, “a second determination step”; “a third determination step” and “a fourth determination step” are indefinite because this language implies that the method includes “a first determination step” which is not positively recited in the claim.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 4, “the amount B1”, “the amount B2” and “the amount B3” lack antecedent basis.
In claim 5, “a second determination step”; “a third determination step”; “a fourth determination step” and “a fifth determination step” are indefinite because this language implies that the method includes “a first determination step” which is not positively recited in the claim.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 5, “the amount B1”, “the amount B2”, “the amount B3” and “the amount B4” lack antecedent basis.
In claim 6, it is not clear if the “a first step” is the same or different from the “a first step” recited in claim 1.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 6, “the amount S” and “basal/basolateral side” lack antecedent basis.
In claim 7, “apical side” lacks antecedent basis.
In claim 8, it is not clear if the “a first step” is the same or different from the “a first step” recited in claim 2.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 8, “the amount S” and “basal/basolateral side” lack antecedent basis.
In claim 9, “basal/basolateral side” lacks antecedent basis.
In claim 10, it is not clear if the “a first step” is the same or different from the “a first step” recited in claim 3.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 10, “the amount S” and “basal/basolateral side” lack antecedent basis.
In claim 11, “basal/basolateral side” lacks antecedent basis.
In claim 12, it is not clear if the “a first step” is the same or different from the “a first step” recited in claim 4.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 12, “the amount S” and “basal/basolateral side” lack antecedent basis.
In claim 13, “apical side” and “basal/basolateral side” lack antecedent basis.
In claim 14, it is not clear if the “a first step” is the same or different from the “a first step” recited in claim 5.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
In claim 14, “the amount S” and “basal/basolateral side” lack antecedent basis.
In claim 15, “apical side” and “basal/basolateral side” lack antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,684,276. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-11 encompass the substantially the same analysis method as required of instant claims 1-15.  For example, while the patent claims do not recite that the amounts are B1, B2, B3, B4 or S, the amounts measured in the patented claims are the same as those required of instant claims 1-15.  Note, any minor differences in the claims with respect to the containers employed and/or order of steps would have been well within the purview of one having ordinary skill in the art while providing the same determining and/or evaluation steps required of the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohamed et al.(Drug Met.).
With respect to claim 3, the reference of Mohamed et al. discloses a componential analysis method (“Canalicular Efflux of Rh123)(page 1789) for evaluating the amount of a chemical substance which is taken up into a cell or excreted from a cell, the method comprising: a first step of adding a first buffer solution to a container which comprises a cell containing a chemical substance to be evaluated (On day 4, SCHs in six-well plates were rinsed twice in standard HBSS), adjusting a temperature within the container to a first temperature and incubating (and incubated in the same buffer for 10 minutes.), and adjusting the temperature within the container to a second temperature which is lower than the first temperature (washing four times with ice-cold HBSS); a second step of collecting the first buffer solution from the container after the first step (by aspiration of the incubation medium and washing four times with ice-cold HBSS); a fourth step of adding a third buffer solution to the container after the second step, and adjusting the temperature within the container to a third temperature and incubating (an efflux study was initiated by incubating the cells in warm HBSS with or without calcium for 30 minutes at 37°C.); and a third determination step of determining the amount B2 of the chemical substance which is excreted from the cell to the third buffer solution in the container after the fourth step (At the end of the incubation time, aliquots from incubation medium were measured for fluorescent intensity of Rh123 using Synergy 2 microplate reader (Biotek, Winooski, VT) with excitation and emission wavelengths of 485 and 529 nm, respectively).
With respect to claim 11, the third determination step discussed above with respect to claim 3 would include evaluating the amount of the chemical substance excreted from basal/basolateral side of the cell based on the amount B2 of the chemical substance (“Canalicular Efflux of Rh123)(page 1789).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeBruyn et al.(Expert Opinions) in view of Mohamed et al.(Drug Met.).
With respect to claim 1, the reference of DeBruyn et al. discloses a componential analysis method for evaluating the amount of a chemical substance which is taken up into a cell or excreted from a cell, the method (Fig. 2B) comprising: a step of loading a cell with a chemical substance in a first buffer solution, adjusting a temperature to a first temperature and incubating (SCHs are first loaded with compound (^) in standard buffer), and adjusting the temperature to a second temperature which is lower than the first temperature (Next, the loading buffer is aspirated and cells are washed three to four times with ice-cold standard buffer); a second step of collecting the first buffer solution from the loaded cell (washed three to four times with ice-cold standard buffer to remove extracellular compound); a third step of adding a second buffer solution comprising a reagent for removing cell- cell adhesion to loaded cells after the second step, and adjusting the temperature a third temperature and incubating (Immediately after rinsing, the cells are incubated in Ca2+/Mg2+-free buffer at 37C); a fourth step of adding a third buffer solution to loaded cells after the second step, and adjusting the temperature to the third temperature and incubating (Immediately after rinsing, the cells are incubated in standard buffer at 37C); a second determination step of determining the amount B 1 of the chemical substance which is excreted from the cell to the second buffer solution after the third step (sample aliquots are taken from the buffer as function of time-the amount of compound effluxed into Ca2+/Mg2+-free buffer represents combined basolateral and canalicular efflux); and a third determination step of determining the amount B2 of the chemical substance which is excreted from the cell to the third buffer solution after the fourth step (sample aliquots are taken from the buffer as function of time- The amount of compound that was effluxed into standard buffer represents basolateral efflux).
Claim 1 differs by reciting that the steps are performed in a first container and a second container and that the first step includes adding the first buffer to the first container and the second container to cells that are already loaded with a chemical substance.
The reference of Mohamed et al. discloses that when performing a method similar to that of the primary reference of DeBruyn et al. (page 1789, “Canalicular Efflux of Rh123), it is known to employ a plurality of containers (six-well plates) and it is known to add buffer to the plurality of wells after they have passively uptaken the chemical substance which include incubating at a first temperature, washing/cooling and aspirating the cells in the containers prior to the disclosed efflux study.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to perform the method of the primary reference using a plurality of cell containers as suggested by the reference of Mohamed et al. for the known and expected result of allowing the different efflux detections to be performed simultaneously.  With respect to the step of adding the first buffer to the loaded cells, it would have been obvious for the known and expected result of ensuring that the cells are fully loaded with chemical substrate while eliminating any remaining chemical substrate remaining in the buffer solution as is conventional in the art as evidenced by the reference of Mohamed et al.
With respect to claim 7, the second and third determination steps discussed above with respect to claim 1 would include evaluating the amount of the chemical substance excreted from apical side of the cell based on the amount B1 and the amount B2 of the chemical substance.

Allowable Subject Matter
Claims 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and obviousness-type double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2, 4, 5, 8, 9 and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and obviousness-type double patenting set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 2, 4 and 5 and any claim dependent therefrom, the prior art of record fails to teach or fairly suggest a componential analysis method for evaluating the amount of a chemical substance which is taken up into a cell or excreted from a cell, in the claimed environment or scope of claim, that includes “a fifth step” of adding the third buffer solution to the third container after the second step, and adjusting the temperature within the third container to a fourth temperature which is lower than the third temperature and incubating and related “a fourth determination step” of determining the amount B3 of the chemical substance which is excreted from the cell to the third buffer solution in the third container after the fifth step.
With respect to claims 6 and 10, the prior art of record fails to teach or fairly suggest a componential analysis method for evaluating the amount of a chemical substance which is taken up into a cell or excreted from a cell, in the claimed environment or scope of claim, that includes the recited first step for determining “amount S” and the “amount of chemical substance excreted from basal/basolateral side of the cell based on the amount S of the chemical substance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB